- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Attached is a press release of the Company datedJuly 07, 2010. FOR IMMEDIATE RELEASE Information of Interest For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com (56-2) 427-3581 / (56-2) 427-3104 CCU ANNOUNCES SECOND QUARTER 2010 VOLUMES (Santiago, Chile, July 7, 2010) CCU reported today preliminary second quarter 2010 consolidated volumes. The preliminary volume breakout by segment in hectoliters is as follows: Second Quarter Year 2010 Volumes % Change Volumes % Change Beer in Chile 1,043,494 10.2% 2,433,830 -0.8% Beer in Argentina 1 777,687 3.2% 1,960,653 4.5% Soft Drinks and functionals 907,694 10.5% 2,080,933 9.1% Fruit Beverages 214,176 18.3% 414,205 14.1% Waters 233,697 1.2% 674,158 9.5% Wine Chile Domestic 2 152,589 20.7% 266,287 18.2% Wine Chile Export 2 166,148 31.3% 290,499 33.2% Wine Argentina 2-3 17,128 6.3% 34,907 33.0% Spirits 52,374 10.3% 92,894 6.3% TOTAL 4 9.7% 6.1% CCU plans to release its consolidated second quarter results by the first half of August. CCU is a diversified beverage company operating principally in Chile and Argentina. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the third-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water producer, one of the largest pisco producers and also participates in the rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Paulaner Brauerei AG, Schweppes Holdings Limited, Guinness Brewing Worldwide Limited and Société des Produits Nestlé S.A. For more information, visit www.ccu-sa.com. 1 Excludes exports to Chile. 2 Does not include bulk wine sales. 3 Includes domestic and export sales volume. 4 Does not include confectionery sales volume. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:July 08, 2010
